Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021, has been entered.
 	Claims 1, 4, 5, 7, 10-17 and 33-35 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 5, 7, 10-17 and 33-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
	Claims 1, 17 and 33 recite “wherein greater than 90% of the amnion’s epithelial cells have not been removed.”   The specification fails to describe this limitation.  To be sure, the specification was amended, by amendment filed 10/22/2020, to describe substantial removal of the epithelium.  However, neither the amendment nor the specification as whole describe a numerical range of non-removal of epithelium, or said differently, a numerical range of retention of epithelium or insubstantial removal of epithelium.  See Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000) ("[T]he specification does not clearly disclose to the skilled artisan that the inventors... considered the... ratio to be part of their invention.... There is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").
	Insofar as claims depend from claims 1, 17 and 33 and they do not cure the lack of written description, they are also rejected for not complying with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(I)(3) for applications not subject to examination under the first inventor to file provisions of the AlA. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http:/Awww.uspto.gov/patents/process/file/efs/quidance/eTD-info-l.jsp. 



Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 70 - 78 of copending Application No. 13/963,984 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 10,105,398 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth 

Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15, 17-18 of copending Application No. 14/285,563 (reference application) in view of Application/Control Number: 13/647,308 Page 19 Art Unit: 1618 Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections 

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-20, 30-32, 34-40, 42-46 of copending Application No. 15/267,026 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-43 of copending Application No. 15/596,476 (reference application) in view of Connor, Application/Control Number: 13/647,308 Page 20 Art Unit: 1618 J., et al., U.S. Patent Application Publication 2007/0248575 and Daniel et al. U.S. Patent Application Publication 2010/0104,539. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 10/15/2018, 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. Claims 1, 4-5, 7, 10-17, and 33-34 are rejected on the ground of nonstatutory double patenting as being 

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. 10,105,397 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 70 - 78 of copending Application No. 13/963,984 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S.., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's 

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 10,105,398 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 



Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13, 15-20, 30-32, 34-40, 42-46 of copending Application No. 15/267,026 (reference application) in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Claims 1, 4-5, 7, 10-17, and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-43 of copending Application No. 15/596,476 (reference application) in view of Connor, J., et al., U.S. Patent Application 

Claims 1, 4-5, 7, 10-17, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent 9,415,074 in view of Connor, J., et al., U.S. Patent Application Publication 2007/0248575 and Tseng, S., et al. U.S. Patent Application Publication 2014/0342014. This rejection is MAINTAINED for the reasons of record set forth in the office action mailed on 01/28/2019, 06/26/2020, and for the reasons set forth below. Applicant's arguments have been fully considered but they are not persuasive. Applicant has asked that these rejections be held in abeyance. These rejections are maintained for the reasons of record previously set forth. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618